Citation Nr: 0507780	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  02-20 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred at the Lexington Medical Center from 
February 4, 2002, to February 6, 2002.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active duty from February 1963 to June 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Network Authorization Office (NAO) of the 
Department of Veterans Affairs Medical Center (VAMC) in Fort 
Harrison, Montana, based on a June 2002 decision by the 
Columbia, South Carolina, Department of Veterans Affairs 
Regional Office (RO).  The veteran sought reimbursement for 
medical care from January 27, 2002, through February 6, 2002.  
It was determined that care and payment at the Lexington 
Medical Center was authorized for treatment from January 27, 
2002, to February 3, 2002.  Payment or reimbursement for the 
cost of private medical expenses incurred from February 4, 
2002, to February 6, 2002, was denied, however, because the 
patient was stable at that point.

At the veteran's request, a travel Board hearing was 
scheduled for November 5, 2004; however, the veteran failed 
to report for the hearing and did not provide a reason for 
his failure to appear.  The Board considers that the veteran 
has withdrawn his request.  See 38 C.F.R. § 20.704 (2004).  
The Board, therefore, will proceed based upon the evidence of 
record.

In February 2005, the Board wrote to the appellant in order 
to clarify representation.  He was provided appropriate VA 
forms to enable him to indicate his choice of an 
attorney/agent or service organization.  He was advised that 
if the Board did not hear from him within 30 days, it would 
assume that he did not desire representation and that 
appellate review would resume.  He did not respond.


FINDINGS OF FACT

1.  The veteran incurred medical expenses at a private 
medical facility from January 27, 2002, to February 6, 2002.

2.  VA payment or reimbursement of the costs of the private 
medical care provided on January 27, 2002, to February 6, 
2002, was not authorized prior to the veteran's undergoing 
that treatment.

3.  The private medical care provided from January 27, 2002, 
to February 6, 2002, was not for, or adjunct to, a service-
connected disability.

4.  Following emergency and intensive care treatment from 
January 27, 2002, to February 3, 2002, the veteran's 
condition stabilized and he was moved to a regular floor in 
the hospital at the private facility; he could have safely 
been transferred to a VA medical facility.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred from February 4, 2002, to 
February 6, 2002, reimbursement for such expenses is not 
warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 
(2004).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from February 4, 2002, to February 
6, 2002, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000-.1008 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  In the circumstances of this case, 
there is no further duty to notify or to assist.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The veteran is seeking reimbursement for the costs of medical 
treatment received during an admission to Lexington Medical 
Center from February 4, 2002, to February 6, 2002.  The VAMC 
has authorized payment for the period from January 27, 2002, 
to February 3, 2002, because he was undergoing emergency 
treatment at Lexington Medical Center's emergency department 
and intensive care unit for spontaneous intracranial 
hemorrhage, left parietal occipital.  The record reflects 
that the veteran came to the emergency room of that facility 
on January 27, 2002, via emergency medical services after 
feeling weak all day, having had an episode of weakness where 
he could not walk.  He also possibly had an episode of 
syncope.  The veteran was confused on arrival, but denied 
headaches, chest pain, shortness of breath, numbness, 
abdominal pain, focal weakness or numbness, or bowel or 
bladder changes.  He had a seizure in the emergency 
department and was intubated and medicated.  The provisional 
diagnosis was acute right parietal and intracranial 
hemorrhage.  The veteran was transferred to the intensive 
care unit January 28, 2002.  The doctor who treated him noted 
unusual deep-seated hemorrhage which could be an underlying 
neoplasm or arteriovenous malformation.  He was kept heavily 
medicated and monitored, initially, and was not given an MRI 
until the clotting from the cerebral edema allowed for 
visualization.  Alcohol use was also noted and at one point 
during the first few days, the veteran was thought to be 
experiencing confusion and delirium from alcohol withdrawal.  

It was noted that, by day 8 (February 3, 2002), the veteran 
was remarkably lucid, conversant and much improved.  He was 
able to follow complex commands without obvious neurological 
deficits.  The medication mannitol was discontinued and he 
was transferred to the regular floor and begun on a regular 
diet.  On the regular floor, he was somewhat more demanding 
but cooperative.  He had no headaches or pain.  He was 
considered to be on his usual course.  He was observed to be 
on the phone frequently, conducting business and talking to 
family.  He was discharged with his family and given 
prescriptions of Dilantin, Haldol, and Cipro, with 
instructions to follow up in two weeks.  He was told to 
discontinue alcohol use.  

According to the Statement of the Case (SOC), VA received 
claims for payment of medical expenses incurred for services 
provided at Lexington Medical Center for the period from 
January 27, 2002, through February 6, 2002, initially in 
March 2002.  Additional documentation was received from 
Lexington Medical Center and its associated providers and 
insurance providers in April, May and June 2002.  In June 
2002, the claim for payment of medical expenses was approved 
only to February 3, 2002, the point of stabilization.  The 
claim was denied as to the time period from February 4, 2002, 
through February 6, 2002, because the veteran was stable at 
that time and could have been moved to a VA facility.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in January 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In the instant case, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
private facility.  Moreover, specific formalities which must 
be followed under 38 C.F.R. § 17.54 were not complied with 
here, as a result of which proper authorization from VA was 
not obtained.  Accordingly, the Board must conclude in this 
case that prior authorization for the private medical 
treatment received February 4 through 6, 2002, was not 
obtained pursuant to 38 C.F.R. § 17.54, and that payment is 
not warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

The medical file reflects that the veteran is not service 
connected for any disability.  The Veterans Millennium Health 
Care and Benefits Act provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those veterans who 
are active Department health-care participants (i.e., 
enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-.1008 (2004).

However, under 38 U.S.C.A. § 1725, the term "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 38 
C.F.R. § 17.1002.

Having reviewed the complete record, the Board concludes that 
the care rendered to the veteran on February 4, 5 and 6, 
2002, at Lexington Medical Center was not rendered for 
"emergency treatment" as defined by applicable law.  That is, 
it was not furnished when VA or other Federal facilities were 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 
38 C.F.R. § 17.1002.  Though the period from January 27, 
2002, through February 3, 2002, was clearly for emergency 
treatment, the veteran could have been safely transferred to 
a VA medical center as of February 4, 2002.  

We have found the most probative evidence in this regard to 
be the discharge summary from Lexington Medical Center.  That 
shows that the veteran was much improved by day 8 of his 
hospitalization.  The Board notes that there was a clear 
improvement, characterized as remarkable by health care 
providers, in the veteran's condition on day 8.  This 
improvement is evident in the description of his behavior and 
his medical signs and symptoms, as well as in the fact that 
he was transferred 
on that day to the regular floor from the ICU.  This 
improvement is uncontroverted in the medical evidence.  

For the reasons and bases set forth above, the Board 
concludes that as of February 4, 2002, the veteran could have 
been transferred safely to a VA facility.  Thus, the veteran 
has failed to satisfy one of the 38 C.F.R. § 17.1002 criteria 
as to the time period from February 4 to 6, 2002.

The Board has considered the veteran's written statements in 
which he stressed the condition was serious.  He contends he 
was not fully recovered and that his memory was not back to 
normal until he returned home.  The Board finds the 
complaints and descriptions of his medical history in the 
hospital report to be more probative as to the circumstances 
surrounding his improvement.

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim, based on the finding that as 
of February 4, 2002, the veteran was able to be safely 
transferred to a VA facility.  

While the Board is sympathetic toward the veteran, it is are 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).

In summary, the Board finds that the evidence fails to 
satisfy one of the criteria 
listed in 38 C.F.R. § 17.1002.  The benefit sought on appeal 
must, accordingly, be denied.



ORDER

Entitlement to payment or reimbursement of private medical 
expenses incurred from February 4, 2002, to February 6, 2002, 
is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


